Citation Nr: 0400794	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for lung cancer, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

According to a June 2003 RO record documenting a telephone 
call from the veteran, the veteran cancelled his request for 
a personal hearing that was scheduled at the RO.
  

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO notified the veteran of the necessary 
information to substantiate his claims in correspondence 
dated in January 2002, July 2002, and June 2003.







This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO should conduct further 
development of the veteran's claimed 
exposure to asbestos in service.  
According to the veteran's February 2003 
substantive appeal (VA Form 9), he was 
exposed to asbestos and chemicals while 
stationed in Cuba in the 1960's.  While 
in Cuba, the veteran maintains that he 
dug trenches and bunkers.  As part of 
that duty, he described being exposed to 
chemicals that were used to defoliate the 
area.  He also contends that he was 
exposed to asbestos.  If appropriate, the 
RO should also contact the appropriate 
branch of service to obtain information 
about the veteran's unit during the above 
dates.

2.  The RO should contact the veteran and 
request that he submit a complete and 
specific employment history, prior to his 
entry into service and following his 
separation from service in June 1965, 
until the diagnosis of lung cancer in 
2000.  The Board notes that he claims 
exposure to asbestos from 1958 to 1961 
and reported that he carried radioactive 
waste from 1971 to 1975.

2.  The RO should schedule the veteran 
for a VA examination by a pulmonologist 
to determine the nature, extent and 
etiology of the veteran's lung disease.  
The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
Private medical reports regarding the 
diagnosis and treatment for lung cancer 
have been marked with tabs in the claims 
folder.

?	All indicated testing should be 
conducted, and a complete history 
should be elicited.  Such history 
should include an inquiry into all 
potential exposure to asbestos both 
during the veteran's military 
service and thereafter.

?	Based upon the review of the claims 
folder and the examination results, 
the examiner should provide an 
opinion with respect to whether it 
is likely, as likely as not, or 
unlikely that the veteran's lung 
disease is etiologically related to 
exposure to asbestos.  (The term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

?	The rationale for all opinions 
expressed must be clearly set forth 
by the examiner in the examination 
report.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of his 
back disorder. Send the claims folder to 
the physician for review.  Any tests or 
studies deemed necessary to make this 
determination should be undertaken or 
ordered by the physician.  The report 
should indicate that the records were 
reviewed.  

?	Specifically, the examiner is to 
determine whether it is likely, as 
likely as not, or unlikely that the 
veteran's current back disorder is 
due to or the result of the 
veteran's service.  According to 
service medical records dated in 
February and March 1963, the veteran 
was treated for complaints of back 
pain after lifting a heavy object.  
The service medical records are 
negative for subsequent findings or 
diagnosis of a back disorder.  The 
veteran maintains that he developed 
a low back disorder as a result of 
this incident in service.  (The term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

?	The entire claims file, including 
service medical records, must be 
made available to and be reviewed by 
the examiner.  Service medical 
records pertaining to the treatment 
for the back are marked in the 
claims folder with a yellow tab on 
the right-hand side.

4.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection listed on the title page of 
this action in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



